             Case 1:19-cv-02184-TJK Document 5 Filed 07/26/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,

        Plaintiff,

        v.                                                          Civ. Action No. 1:19-cv-02184

 FACEBOOK INC.,

        Defendant.



 MOTION OF ELECTRONIC PRIVACY INFORMATION CENTER TO INTERVENE
 OR, IN THE ALTERNATIVE, FOR LEAVE TO FILE AN AMICUS CURIAE BRIEF,
FOR A BRIEFING SCHEDULE TO HEAR FROM INTERVENORS AND INTERESTED
   PARTIES, AND FOR AN ORDER SETTING A HEARING ON THE PARTIES’
  MOTION AND PERMITTING EPIC AND OTHER INTERESTED PARTIES TO
                            INTERVENE

       The Electronic Privacy Information Center (“EPIC”) hereby respectfully moves (1) to

intervene or, in the alternative, for leave to file amicus curiae brief in opposition to proposed

Consent Decree of the parties, (2) for an order setting a briefing schedule for other intervenors

and interested parties to participate, and (3) for an order setting a hearing on the parties’ motion

and permitting the EPIC and other interested parties to participate therein. For the reasons

discussed in EPIC’s memorandum of points and authorities, the Court should grant EPIC’s

motion to intervene, set a briefing schedule for interested parties, and schedule a hearing to

address the fairness and adequacy of the proposed consent decree.

                                                      Respectfully Submitted,
                                                      MARC ROTENBERG, D.C. Bar #422825
                                                      EPIC President and Executive Director

                                                      /s/ Alan Butler
                                                      ALAN BUTLER, D.C. Bar #1012128
           Case 1:19-cv-02184-TJK Document 5 Filed 07/26/19 Page 2 of 2



                                                          EPIC Senior Counsel

                                                          MEGAN IORIO, D.C. Bar #1618365
                                                          EPIC Appellate Advocacy Counsel

                                                          ELECTRONIC PRIVACY
                                                          INFORMATION CENTER
                                                          1718 Connecticut Avenue, N.W.
                                                            Suite 200
                                                          Washington, D.C. 20009
                                                          (202) 483-1140 (telephone)
                                                          (202) 483-1248 (facsimile)

                                                          Attorneys for Plaintiff EPIC1


Dated: July 25, 2019




1
 EPIC Consumer Protection Counsel Christine Bannan, a member of the Massachusetts Bar whose admission is
pending in the District of Columbia, contributed to this motion.
